Now coming on to be heard the petition of the respondent filed in the above entitled cause on the first day of October, 1947, and it appearing from said petition: that an award under the Workmen’s Compensation Act for total permanent disability, including a pension for life, was heretofore made to the claimant, Revy M. Martin, by this court in its opinion of date June 12, 1945; that in said opinion this court found that claimant’s annual wage for the year preceding the accident in question was $1,500.00, and that in addition to the then accrued payments, claimant was entitled to $3,521.46, payable in weekly installments of $16.94 each, beginning June 12, 1945, for a period of 207 weeks with an additional final payment of $14.88; that claimant has received payments under said award at the weekly installment rate of $16.94 from June 12, 1945 to June 23,-1947, or for a period of 106 weeks; that on June 23, 1947, claimant, Revy M. Martin, was again employed by the respondent, State of Illinois, at the Soldiers and Sailors Home, Quincy, Illinois, at a salary of $145.00 per month, which was increased to $170.00 per month on July 1, 1947; and that said claimant is now employed and earning more than he earned prior to the injury for which said award was made; It is, therefore, ordered, adjudged and decreed, that the award for permanent total disability, heretofore entered herein, be, and the same is hereby terminated, and that the payments thereunder cease forthwith, all in accordance with Section 8 (f) of the Workmen’s Compensation Act of Illinois.